          Case 1:21-cr-00282-TSC Document 19 Filed 04/06/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         :    CRIMINAL NO.
                                                  :
              v.                                  :    MAGISTRATE NO. 21-MJ-255
                                                  :    MAGISTRATE NO. 21-MJ-310-01, 02
 GRAYSON SHERRILL,                                :
 ELLIOT BISHAI,                                   :    VIOLATIONS:
 ELIAS IRIZARRY,                                  :    18 U.S.C. § 1752(a)(1)
                                                  :    (Entering and Remaining in a Restricted
                    Defendants.                   :    Building or Grounds)
                                                  :    18 U.S.C. § 1752(a)(2)
                                                  :    (Disorderly and Disruptive Conduct in a
                                                  :    Restricted Building or Grounds)
                                                  :    40 U.S.C. § 5104(e)(2)(D)
                                                  :    (Disorderly Conduct in
                                                  :    a Capitol Building)
                                                  :    40 U.S.C. § 5104(e)(2)(G)
                                                  :    (Parading, Demonstrating, or Picketing in
                                                  :    a Capitol Building)
                                                  :


                                        INFORMATION

       The United States Attorney charges that at all relevant times:


                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, GRAYSON SHERRILL,

ELLIOT BISHAI, and ELIAS IRIZARRY, did unlawfully and knowingly enter and remain in

a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))
          Case 1:21-cr-00282-TSC Document 19 Filed 04/06/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, GRAYSON SHERRILL,

ELLIOT BISHAI, and ELIAS IRIZARRY, did knowingly, and with intent to impede and

disrupt the orderly conduct of Government business and official functions, engage in disorderly

and disruptive conduct in and within such proximity to, a restricted building and grounds, that is,

any posted, cordoned-off, and otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President-elect were temporarily visiting, when and

so that such conduct did in fact impede and disrupt the orderly conduct of Government business

and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))


                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, GRAYSON SHERRILL,

ELLIOT BISHAI, and ELIAS IRIZARRY, willfully and knowingly engaged in disorderly and

disruptive conduct within the United States Capitol Grounds and in any of the Capitol Buildings

with the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and

either House of Congress, and the orderly conduct in that building of a hearing before or any

deliberation of, a committee of Congress or either House of Congress.


       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                2
         Case 1:21-cr-00282-TSC Document 19 Filed 04/06/21 Page 3 of 3




                                        COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, GRAYSON SHERRILL,

ELLIOT BISHAI, and ELIAS IRIZARRY, willfully and knowingly paraded, demonstrated, and

picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))



                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            DC Bar No. 415793


                                       By: ______________________
                                           RACHEL A. FLETCHER
                                           Assistant United States Attorney
                                           TX Bar No. 24078505
                                           Violent Crime and Narcotics Trafficking Section
                                           555 4th Street, N.W., Room 4840
                                           Washington, D.C. 20530
                                           Office: (202) 252-7093
                                           Rachel.Fletcher@usdoj.gov




                                                  3
